DETAILED ACTION
The following FINAL Office Action (“Action”) is in reply to the Response filed 1/18/2022 (“Jan. Resp.”). In the Jan. Resp., claims 1-7 are pending.

The following is a listing of the cited prior art used in the rejections below:
U.S. Patent Application Publication No. 2015/0312010, to Urabayashi et al. (“Urabayashi”), which was previously cited and applied.
U.S. Patent Application Publication No. 2018/0103475, to Qu et la. (“Qu”), which was previously cited and applied.
Non-patent literature document, H. S. Eshwaraiah and A. Chockalingam, "SC-FDMA for multiuser communication on the downlink," 2013 Fifth International Conference on Communication Systems and Networks (COMSNETS), 2013, pp. 1-7, (“Eshwaraiah”).

The following is a listing of the status of each pending claim:
35 U.S.C. § 103 Over Urabayashi in view of Eshwaraiah – Claims 1-3 and 6.
35 U.S.C. § 103 Over Urabayashi and Eshwaraiah, in further view of Qu – Claims 4, 5, and 7.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Objection to the Title
The previously presented objection to the title is withdrawn in light of the amendment to the same.
Claim Interpretation – 35 U.S.C. § 112(f)
As a result of the amendments to claim 1, and Applicant’s corresponding comments (see Jan. Resp. at 9), there are no longer limitations that invoke section 112(f).
Claim Rejections Under 35 U.S.C. §§ 112(b), 102(a)(1), and 103 Using Urabayashi
Applicant’s argument that Urabayashi does not teach the newly amended features in each of independent claims 1 and 6 is persuasive. See Jan. Resp. at 11, “SC-FDMA of [Urabayashi] is applied to an ‘uplink’ (see Urabayashi, par. [0087]), while the claimed ‘single downlink carrier’ refers to the ‘downlink’ transmission by definition.” As a result, all the previously presented claim rejections under sections 102(a)(1) and 103 are withdrawn and/or modified in light of the newly found prior art as presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Urabayashi in view of Eshwaraiah, both of which are in the same field of downlink wireless configuration as the claimed invention.

Regarding claim 1, Urabayashi teaches:
A terminal (Urabayashi, Fig. 2, UE 100, ¶ 66), comprising: 
a receiver (Urabayashi, Fig. 2, radio transceiver 110 that receives radio signals, see ¶¶ 68, 143) that receives a downlink signal transmitted from a radio base station … (Urabayashi, Fig. 12, the UEs 100-n receive a downlink signal from eNB200 (base station) in S10, see ¶ 130, the downlink signal being the entirety of the PDCCH and PDSCH, see e.g., Figs. 10, 11, ¶¶ 122-126);
a processor (Urabayashi, Fig. 2, the processor 160’ having the processor 160 and memory 150 execute instructions to carryout respective functions, see ¶¶ 66, 72, 73) that performs channel estimation using a reference signal included in the downlink signal (Urabayashi, Fig. 12, ¶ 132; see also ¶¶ 99, 100);
(Urabayashi, Fig. 12, ¶¶ 123, 125, 132, 148),
wherein the downlink control signal and the downlink data signal are addressed to the terminal (Urabayashi, ¶¶ 0130-0133, each UE measures the corresponding received reference signal in the downlink (i.e., control signal) for processing of user data (i.e., data signal), which are addressed to the terminals),
wherein a plurality of downlink control signals for a respective plurality of terminals including the terminal, a plurality of downlink data signals for the respective plurality of terminals, a first reference signal referred to when the plurality of the downlink control signals are demodulated, and a second reference signal referred to when the plurality of the downlink data signals are demodulated are mapped in a time domain in the downlink signal (Urabayashi, Fig. 11 shows a plurality of reference signals mapped in a time domain, where the reference signals include common (i.e., “first) and UE-specific (i.e., “second”), and there are a plurality of each reference signal for a plurality of UEs, e.g., UE-1, UE-2, etc., and these signals are demodulated and decoded, see also ¶¶ 99, 100, 122-125, 132, 148),
wherein at least one of the first reference signal and the second reference signal is common to the plurality of terminals (Urabayashi, ¶ 99), and 
wherein the processor 
demodulates and decodes the downlink control signal using a channel estimation result based on the first reference signal (Urabayashi, ¶¶ 122-123), and 
demodulates and decodes the downlink data signal using a channel estimation result based on the second reference signal and using the downlink control signal (Urabayashi, Fig. 12, S10 shows the CRS, which is part of the downlink control signal, see Fig. 11, and is used in decoding the downlink data signal, see ¶¶ 122-123, 132, 148).

Urabayashi teaches that downlink transmissions use Orthogonal Frequency Division Multiplexing Access (OFDMA), which is not a single carrier transmission mode. See Urabayashi, ¶ 87. Urabayashi also teaches that the uplink using a Single Carrier Frequency Division Multiple Access (SC-FDMA) transmission mode. Id. Thus, Urabayashi does not teach that the downlink signal is “transmitted … by a single downlink carrier,” as further recited in claim 1.
Even so, Eshwaraiah teaches that the SC-FDMA transmission mode can be applied to communications in the downlink. See Eshwaraiah, Abstract, section I. Introduction, ¶ 4, right column. As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use SC-FDMA (i.e., a single carrier) in the downlink, as in Eshwaraiah, with See Eshwaraiah, section I. Introduction, ¶ 4, right column.

Regarding claim 2, which depends from claim 1, Urabayashi further teaches: “wherein the first reference signal is specific to each of the plurality of terminals, the second reference signal is common to the plurality of terminals, the first reference signal and the second reference signal are mapped in the downlink signal, and the first reference signal is addressed to the terminal,” as recited in claim 2. Urabayashi, Fig. 11 shows a plurality of reference signals mapped in a time domain, where the reference signals include common (i.e., “first) and UE-specific (i.e., “second”), and there are a plurality of each reference signal for a plurality of UEs, e.g., UE-1, UE-2, etc., and these signals are demodulated and decoded, see also ¶¶ 99, 100, 122-125, 132, 148.

Regarding claim 3, which depends from claim 2, Urabayashi further teaches: “wherein a plurality of second reference signals are mapped at regular intervals in the downlink signal” (Urabayashi, Figs. 10, 11, ¶¶ 122-125), and “the processor demodulates and decodes the downlink data signal using a channel estimation result based on at least one of the plurality of the second reference signals and using the downlink control signal” (Urabayashi, Fig. 12, S10 shows the CRS, which is part of the downlink control signal, see Fig. 11, and is used in decoding the downlink data signal, see ¶¶ 122-123, 132, 148).

Regarding claim 6, there is claimed a “radio communication method” with steps that are virtually identical to the functions performed by the user terminal of claim 1. As a result, claim 6 is rejected as obvious under section 103 over Urabayashi and Eshwaraiah for the same reasons as presented above in the rejection of claim 1.

Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Urabayashi and Eshwaraiah, and in further view of Qu, all of which are in the same field of wireless resource configuration, including reference signals, as the claimed invention.

Regarding claim 4, which depends from claim 1, Urabayashi further teaches “the first reference signal is addressed to the terminal.” Urabayashi, ¶¶ 0130-0133, each UE measures the corresponding received reference signal in the downlink (i.e., control signal) for processing of user data (i.e., data signal), which are addressed to the terminals. Neither Urabayashi nor Eshwaraiah teaches the additionally recited limitation. Qu remedies this and teaches that “the first reference signal is specific to each of the plurality of terminals and is multiplexed in a comb fashion in a frequency direction in the downlink signal,” as further recited in claim 4. Qu, ¶¶ 5, 116. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a comb multiplexing technique for the reference signals, as in Qu, with the combination of Urabayashi and Eshwaraiah because using comb multiplexing allows for transmission of at least a reference signal and other information in a same symbol, and thus, use resources more efficiently. See Qu, ¶¶ 5, 116.

Regarding claim 5, which depends from claim 1, Urabayashi further teaches “the second reference signal is addressed to the terminal.” Urabayashi, ¶¶ 0130-0133, each UE measures the corresponding received reference signal in the downlink (i.e., control signal) for processing of user data (i.e., data signal), which are addressed to the terminals, including user-specific (i.e., second) reference signals, see also ¶¶ 99, 100, 122-125, 132, 148. Neither Urabayashi nor Eshwaraiah teaches the additionally recited limitation. Qu remedies this and teaches that “the second reference signal is specific to each of the plurality of terminals and is multiplexed in a comb fashion in a frequency direction Qu, ¶¶ 5, 116. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a comb multiplexing technique for the reference signals, as in Qu, with the combination of Urabayashi and Eshwaraiah because using comb multiplexing allows for transmission of at least a reference signal and other information in a same symbol, and thus, use resources more efficiently. See Qu, ¶¶ 5, 116.

Regarding claim 7, which depends from claim 4, Urabayashi further teaches “the second reference signal is addressed to the terminal.” Urabayashi, ¶¶ 0130-0133, each UE measures the corresponding received reference signal in the downlink (i.e., control signal) for processing of user data (i.e., data signal), which are addressed to the terminals, including user-specific (i.e., second) reference signals, see also ¶¶ 99, 100, 122-125, 132, 148. Neither Urabayashi nor Eshwaraiah teaches the additionally recited limitation. Qu remedies this and teaches that “the second reference signal is specific to each of the plurality of terminals and is multiplexed in a comb fashion in a frequency direction in the downlink signal,” as further recited in claim 7. Qu, ¶¶ 5, 116. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a comb multiplexing technique for the reference signals, as in Qu, with the combination of Urabayashi and Eshwaraiah because using comb multiplexing allows for transmission of at least a reference signal and other information in a same symbol, and thus, use resources more efficiently. See Qu, ¶¶ 5, 116.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Nos. 2013/0223397 and 2018/0192321 describes, among other things, using comb frequency multiplexing. U.S. Patent Application Nos. 2015/0304994 and .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413